I115th CONGRESS1st SessionH. R. 1151IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Hudson introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to encourage the prioritization of the most vulnerable individuals under the Medicaid program. 
1.Short titleThis Act may be cited as the Encouraging the Prioritization of the Most Vulnerable Act. 2.Encouraging Medicaid demonstration projects to Focus on the most vulnerable patients (a)In generalSection 1115 of the Social Security Act (42 U.S.C. 1315) is amended by adding at the end the following new subsection: 

(g)In making a determination using the authority under paragraph (2)(A) of subsection (a) (relating to treating costs that would not otherwise be included as expenditures under section 1903 and which are not included as part of the costs of projects under section 1110 as expenditures under the State plan or plans approved under title XIX) to approve an application or renewal of any experimental, pilot, or demonstration project undertaken under such subsection to promote the objectives of title XIX (referred to in this subsection as a Medicaid demonstration project), the Secretary shall— (1)post on the website of the Centers for Medicare & Medicaid Services information regarding how any such approval prioritizes projects or programs have proven to be effective in improving the care or health outcomes of individuals who are uninsured, individuals eligible to receive medical assistance under a State plan under title XIX, or individuals whose household income does not exceed 150 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved;
(2)collect from the State submitting such application or renewal, to the extent practicable, available data regarding the quality of care or health outcomes for the individuals served by such Medicaid demonstration project; (3)post on the website of the Centers for Medicare & Medicaid Services information regarding how such Medicaid demonstration project does not duplicate other Federal programs or Federal funding opportunities; and
(4)collect from the State submitting such application or renewal, to the extent practicable, an analysis of the degree to which such Medicaid demonstration project, if at all, displaces efforts undertaken by private sector and charitable sector entities in such State to improve care and health outcomes for the individuals described in paragraph (1).. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to applications or renewals submitted on or after January 1, 2021. 
